On Appellant’s Motion for Rehearing.
KRUEGER, Judge.
Appellant, on his motion for a rehearing, urges as his sole contention the fact that *900the conviction is contrary to the law and the evidence.
This question cannot he determined by us in the absence of a statement of facts or bills of exceptions.
The motion for a rehearing will-be overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.